DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The communication dated Apr. 5, 2019 has been fully considered.  Claims 1-20 are currently pending. 

Claim Objections
Claim(s) 9 is/are objected to because of the following informalities:  claim 9 recites “a first plurality of baffles mounted to an first portion” (emphasis added) but should be written as “a first plurality of baffles mounted to a first portion” (emphasis added).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 9, the claim depends on itself.  The limitation in claim 9 “the plurality of baffles” only has antecedent basis in claim 8, therefore, the Examiner will examine the claim as though it depends on claim 8.

Claim 20 recites the limitation “the gas bubbler” but this limitation lacks sufficient antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 12, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2017/0282111 to Liu et al. (hereinafter Liu).
In regard to claim 1, Liu teaches in Fig. 1 an in-line pipe contactor comprising: 
a first tubular including 6 a first end (at the top of 6 as oriented in Fig. 1), a second end (at the bottom of 6 as oriented in Fig. 1), an outer surface and an inner surface, the inner surface defining a first flow path (the flow path encompassed in the interior of 6) and the outer surface defining, at least in part, a second flow path (the flow path between 6 and 24 called annular conduit 19) [0044]; 
a second tubular 24 arranged radially outwardly of the first tubular, the second tubular including a first end portion (at the top of 24 as oriented in Fig. 1), a second end portion (at the bottom of 24 as oriented in Fig. 1), an outer surface portion and an inner surface portion, the inner surface portion defining at least in part, the second flow path [0047]; 
an inlet 1 fluidically connected to the first flow path [0045]; 
an outlet 20 fluidically connected to the second flow path [0051]; 
a first end cap (venturi section) 16 mounted at the first end, the first end cap supporting a first plurality of atomizers 2,3 , at least one of the first plurality of atomizers being directed along the first flow path [0044], [0045]; and 


In regard to claim 12, Liu teaches the in-line pipe contactor according to claim 1, further comprising: at least one drain 23 fluidically connected with the first flow path and the second flow path (Fig. 1) [0059].

In regard to claim 17, Liu teaches the in-line pipe contactor according to claim 1, further comprising: a demister 26 arranged in one of the first tubular and the outlet (Fig. 1) [0043].

in regard to claim 18, Liu teaches the in-line pipe contactor according to claim 1, further comprising: a venturi 16 arranged in the inlet (Fig. 1) [0043].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in regard to claim 1 as discussed above.
	In regard to claim 2, Liu teaches in Fig. 1 the in-line pipe contactor according to claim 1, but does not disclose a third tubular extending radially outwardly of the second tubular, the third tubular including a first end section, a second end section, an outer surface section and an inner surface section, the inner surface section defining, with the outer surface portion, a third flow path. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the second tubular, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

	
In regard to claim 6, Liu makes obvious the in-line pipe contactor according to claim 2.  Upon duplication of the second tubular resulting in the third tubular, since the second flow path is fluidically connected to the outlet, then it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention that the outlet is directly fluidically connected to the third flow path.

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in regard to claim 1 as discussed above, in view of US Publication No. 2015/0343370 to Salu et al. (hereinafter Salu).

Salu teaches it is known to place sensors so that all or a portion of a treated gas stream can be monitored [0038].
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the contactor as taught by Liu to include one or more sensors positioned to detect impurities in a fluid flow passing through the in-line pipe contactor as taught by Salu in order to monitor the conditions of the gas stream.

In regard to claim 14, the combination of Liu in view of Salu teaches the in-line pipe contactor according to claim 13.  Salu further teaches wherein the one or more sensors include a sensor mounted at the outlet [0029].

In regard to claim 15, the combination of Liu in view of Salu teaches the in-line pipe contactor according to claim 13.  Salu further teaches a manifold (gas distribution hub) arranged at the inlet, wherein the one or more sensors include a sensor arranged at the manifold [0061].

Allowable Subject Matter
Claims 3-5, 7-8, 16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 9-11 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, considered both individually and in combination, fails to teach:
(claim 3) the first end cap is connected to the first end and the first end section and the second end cap is connected to the second end section.  Claims 4-5 depend upon claim 3.

(claim 7) at least one of the inner surface, the outer surface, the inner surface portion and the outer surface portion includes a hydrophobic coating.



(claim 16) a recycle circuit fluidically connected between the inlet and a recycle gas outlet arranged downstream of the inlet and upstream of the outlet.

 (claim 19) a gas bubbler extending from one of the first end cap and the second end cap into one of the first flow path and the second flow path.

(claim 20) the gas bubbler includes a bubbler tube extending from the first end cap into the second flow path.

Liu as discussed above in regard to claim 1 is considered to be the closest prior art of record but does not disclose the limitation discussed above and there is no finding in the prior art of record to have motivated one of ordinary skill to arrive at the invention of claims 3-5, 7-11, 16, and 19-20
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CABRENA HOLECEK whose telephone number is (571)270-1196.  The examiner can normally be reached on M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571)270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CABRENA HOLECEK/Examiner, Art Unit 1776